DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 3/3/21.
	Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stroke collector engine configured to,”  “a glyph engine configured to,” and “a drawing engine configured to”  in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a stroke collector engine configured to,” “a glyph engine configured to,” and “”a drawing engine configured to…” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170109034, Herein “Wang”) in view of Zhao et al. (US 20190354261, Herein “Zhao”) in view of Kasatani (US 20210303836).
Regarding claim 1, Wang teaches
 A computer-implemented method (computer [0032]) comprising: 
receiving, by a font-generating application and via a stroke input on a typographic layer presented on a user interface, strokes that trace a visual appearance of a glyph set comprising one or more glyphs (handwriting input of strokes indicating characters [0033]; fig. 2, as an input of handwritten characters including strokes [0009]); 
determining, by the font-generating application, stroke properties for the strokes (e.g., angle between strokes [0033]), respectively, wherein a stroke property for a stroke of the strokes includes values identifying at least one of a pressure, a velocity, a direction, or an azimuth of the stroke (e.g., an angle, for characterizing user input and further, for constructing representations based on the stroke properties [0009]); 
constructing, by the font-generating application, a new glyph set from the stroke properties (a character font set construction based on the characterized user input [0009]); and 
applying, by the font-generating application, the new glyph set to render, on the user interface, one or more type characters that match a visual appearance of the new glyph set (display, such as on a web page, characters with the determined fonts, using the font character set to render characters of the determined representation that match the representation as determined within the character set of the new font file [0021], [0039] and [0040]). 

Furthermore, Zhao makes abundantly clear modifying the font based construction based on user handwritten input as a glyph based construction based on similar received user input so that unique glyphs (or fonts) can be created based on user input for, according to the motivation of Zhao and in combination with Wang, allowing the user to represent data (e.g., characters) as user-created glyphs, wherein glyphs are commonly used in messaging or communications to express messages, especially made so expressive when customized according to user created glyphs or fonts ([0001] to [0003]). That is, Zhao discloses receiving user input such as stroke or vector input to generate glyph corresponding to attribute data [0005 to [0008]], harnessing the ability of Wang to create a font (or glyph) file for rendering control over user input based on a desired visual representation. 
Furthermore, Zhao discloses user input drawing properties, such as stroke/line color, stroke/line width [0027]. 

Further, Kasatani makes clear a direction as follows: strokes tracing character data [0009]; e.g., size data of the user stroke input ([0100] to [0108])); constructing font representation of stroke input character data ([0100] to [0108])); and display character string corresponding with handwritten data [0009].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the direction of Kasatani with the glyph/font character file determination of Wang in view of Zhao to have direction. The combination would allow for, according to the motivation fo Kasatani, understanding the direction of stroke input to better determine writing direction and character input, further enhancing the ability of the system such as that of Wang in view of Zhao to interpret the user input and provide representations, such as glyph representations based on the better understood handwriting input [0093]. As such, the system may better perform stroke tracing of character data for constructing font representations or glyph representations ([0009] and [0100] to [0108]). 
	
Regarding claim 2, Wang in view of Zhao in view of Kasatani teaches the limitations of claim 1, as above.
Furthermore, Kasatani teaches The computer-implemented method of claim 1, further comprising: 2 generating, by the font-generating application, a text layer that presents the glyph set on the user interface and that overlays typographic layer via which the strokes are received (upon the interface with which the user inputs strokes, the character (e.g., glyph) set as determined by the user input is displayed (fig. 16)). 

Regarding claim 3, Wang in view of Zhao in view of Kasatani teaches the limitations of claims 1 and 2, as above.
Furthermore, Zhao teaches The computer-implemented method of claim 2, wherein determining the stroke properties includes comparing, by the font-generating application, a first pixel position identified from a stroke flow corresponding to one of the strokes and a second pixel position of a glyph from the glyph set rendered over the text layer (comparisons of user stroke data on the user input layer 310 compared with glyph data rendered on the 310 layer such as 330 on 310 (fig. 3)). 

Regarding claim 4, Wang in view of Zhao in view of Kasatani teaches the limitations of claim 1, as above.
Furthermore, Kasatani teaches The computer-implemented method of claim 1, further comprising: 
generating, by the font-generating application, a data structure that includes the stroke properties (stroke data retrieved at the handwriting input unit (fig. 5)); and 
storing, by the font-generating application, the data structure at a first system (data of pen input stored using handwriting input unit and handwriting input display controller (fig. 5)), wherein the new glyph set is constructed at a second system by retrieving the data structure from the first system (the predictive conversion controller receives the handwriting data, for construction for further display to the user ([0072] and [0073])).

Furthermore, Wang discloses the user inputted strokes at the local device and the generated font file stored remotely ([0033] to [0036]). 

Regarding claim 5, Wang in view of Zhao in view of Kasatani teaches the limitations of claim 1, as above.
Furthermore, Zhao teaches The computer-implemented method of claim 1, further comprising:  generating, by the font-generating application, a deformed coordinate system defined by  a path of the strokes and a width of the strokes (properties corresponding with a stroke/line width [0027] and vector (i.e., direction) [0048]; in particular, the user input is used to generate a path corresponding with vector data [0004], such that glyph representation data can be linked with the sketch of the user input for forming glyph-based representations [0027]); 
determining, by the font-generating application and for each new glyph of the new glyph set, a skeletal structure for the new glyph based on positions of the strokes relative to the deformed coordinate system (for the determined respective glyphs [0025], further clarified by Wang, below; 

Furthermore, Wang teaches:
determining, by the font-generating application and for each new glyph of the new glyph set, a skeletal structure for the new glyph based on positions of the strokes relative to the deformed coordinate system (e.g., identifying stroke as skeletal data to form the new character/glyph representation data [0012]), such as for a given skeletal stroke, associating parameters such as angle data and spacing data [0034]; that is, Wang discloses based on user input data such as stroke distances and angles [0009], constructing character (e.g., glyph of Zhao));
and applying a thinning algorithm to the each stroke of the strokes to identify stroke points corresponding to the skeletal structure (averaging stroke data to identify points such as with respect to two strokes to determine the personalized spacing between the respective stroke points (e.g., spacing distance between two strokes of the skeletal model) [0034]). 

Regarding claim 11, Wang in view of Zhao teaches the limitations of claim 9, as above.
Furthermore, Wang teaches The system of claim 9, wherein a stroke property the stroke includes values identifying at least one of a pressure, a velocity, a direction, or an azimuth of the stroke (e.g., stroke angles [0009]). 

	However, Kasatani makes abundantly clear a direction, as follows: a direction/character size determination for determining the measuring direction of the writing direction, further involving other characteristics of the input [0106].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the direction of Kasatani with the glyph-based file construction of Wang in view of Zhao to have direction. The combination would allow for, according to the motivation of Kasatani, understanding the direction of stroke input to better determine writing direction and character input, further enhancing the ability of the system such as that of Wang in view of Zhao to interpret the user input and provide representations, such as glyph representations based on the better understood handwriting input [0093]. As such, the system may better perform stroke tracing of character data for constructing font representations or glyph representations ([0009] and [0100] to [0108]). 

Regarding claim 18, the claim recites similar limitations as claims 1 and 11 – see above.



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhao in view of Kasatani and further in view of Dhanuka et al (US 20210133477, Herein “Dhanuka”) in view of Joshi et al. (US 9,620,086, Herein “Joshi”).
Regarding claim 6, Wang in view of Zhao in view of Kasatani teaches the limitations of claims 1 and 5, as above.
Furthermore, Wang teaches The computer-implemented method of claim 5, further comprising determining, by the font-generating application, a stroke flow for the each new glyph of the set of glyphs by identifying a smallest cost path for connecting the stroke points of the skeletal structure (e.g., identifying stroke as skeletal data to form the new character/glyph representation data [0012]), such as for a given skeletal stroke, associating parameters such as angle data and spacing data [0034]; that is, Wang discloses based on user input data such as stroke distances and angles [0009], constructing character (e.g., glyph of Zhao); averaging stroke data to identify points such as with respect to two strokes to determine the personalized spacing between the respective stroke points (e.g., spacing distance between two strokes of the skeletal model) [0034]). 

However, Wang in view of Zhao in view of Kasatani fails to specifically teach smallest cost path for connecting the stroke points of the skeletal structures.
Yet, in a related art, Dhanuka discloses matching hash keys by minimizing the distance between glyph and inputted, measured character or vector outline [0015]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the cost path analysis of Dhanuka with the skeletal structure for glyph determination of Wang in view of Zhao in view of Kasatani to have smallest cost path for connecting the stroke points of the skeletal structures. The combination would allow for, according to the motivation of Dhanuka, more accurately and efficiently determining a closest determined relationship connecting the points of the skeletal structures with the user input, thus better identifying glyph representations for a user input such as based on hashing [0015], thus improving Wang in view of Zhao in view of Kasatani by better identifying representations of glyphs that are representative of user input (i.e., better glyph identification) [0001]. 

	However, Joshi makes abundantly clear the smallest cost path for connecting the stroke points of the skeletal structures, whereas Dhanuka discloses a minimizing distance. That is, Joshi more specifically discloses minimum curve separation such as with respect to a difference between coordinates of various points along the glyph outline (fig. 1, cols. 4 and 5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the cost path minimization of Joshi with the glyph optimization of Wang in view of Zhao in view of Ksatani in view of Dhanuka to have smallest cost path. The combination would allow for, according to the motivation of Joshi, identifying the glyphs by identifying a minimum curve separation in an outline of the glyph (cols. 4 and 5), thus better providing for adjustments to glyphs by optimizing the differences between glyphs and the user requested content, facilitating adjusted glyph renderings that are customized and still maintain closeness to a representation of the original object (cols. 1 and 2). 


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhao in view of Kasatani and further in view of Kumawat et al. (US 20210012547, Herein “Kumawat”).
Regarding claim  7, Wang in view of Zhao in view of Kasatani teaches the limitations of claim 1, as above.
Furthermore, Zhao teaches The computer-implemented method of claim 1, further comprising: receiving, by the font-generating application, additional strokes that trace the visual  appearance of the glyph set, wherein the additional strokes are received for modifying the new glyph set; and selecting a region of a new glyph of the new glyph set; and modifying the new glyph by applying the additional strokes to modify the selected  region (generated glyph editing [0040]). 

However, Wang in view of Zhao in view of Kasatani fails to specifically teach selecting a region of a new glyph…and modifying the new glyph by applying the additional strokes to modify the selected region.
Yet, in a related art, Kumawat discloses glyph modification based on glyph outline and property of glyph to modify, further based on glyph segments for editing ([0003] and [0004]) including strokes such as adjustments to delta values for individual strokes [0083]; e.g., slant angle adjustment [0033]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the stroke-based glyph editing of Kumawat with the glyph editing of Wang in view of Zhao in view of Kasatani to have selecting a region of a new glyph…and modifying the new glyph by applying the additional strokes to modify the selected region. The combination would allow for, according to the motivation of Kumawat, users to modify the glyphs by applying user edites such as based on glyph outlines which can allow for dynamic control of glyph modification on an individual basis to generate modified glyphs, such as by allowing the user to adjust using stroke input to adjust a stroke angle or modify a thickness of glyph portion (e.g., stems) to change the visual appearance of the text, improving the control as provided by Wang in view of Zhao in view of Kasatani based on the selected edit control corresponding with stroke-based edits (Kumawat, [0001] to [0003]). 

Regarding claim  8, Wang in view of Zhao in view of Kasatani in view of Kumawat teaches the limitations of claims 1 and 7, as above.
Furthermore, Kumawat teaches The computer-implemented method of claim 7, wherein the identifying of the region of the new glyph includes identifying a structure type of the region (e.g., a slant angle or a stem for changing visual appearance of the respective glyph [0033]). 


Examiner’s note: The remaining claims recite similar limitations as above, with some clarification noted.


Claim(s) 9, 10, 12, 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhao. 
Regarding claim 9, Wang teaches A system comprising: 
a stroke collector engine configured to: 
 receive a stroke input comprising strokes (user inputs of characters including strokes [0009]), wherein the strokes trace a visual appearance of a glyph set that includes one or more glyphs (corresponding to an intended representation of a font (or glyph in combination with Zhao), user input that traces or corresponds with an appearance of character fonts (or glyphs) included within the font file [0009] and [0010]); and 
determine stroke properties of the strokes, respectively (e.g., stroke angles [0009]); 
a glyph engine configured to construct a new glyph set by applying the stroke properties to one or more skeletal structures identified from the one or more glyphs of the glyph set (applying the determined properties to existing characters based on adjusting characters of the preexisting characters according to the determined personalized handwriting character font characteristic data, the new adjusted characters based on the preexisting/skeletal structures/characters as adjusted form a new character set (e.g., font file) [0011]); and 
a drawing engine configured to apply the new glyph set to render, on a user interface, one or more type characters that match a visual appearance of the new glyph set (using the font file, apply the character fonts to render, such as on a web page, characters matching characters in the font file [0009] to [0020]).

However, while Wang discloses character set determination and rendering, Wang fails to specifically teach application with respect to glyph. 
Yet, in a related art, Zhao discloses representing user-based rendering of glyph further based on user input, such as a glyph determined and rendered based on properties of user input, such as based on vector properties based on the received user input ([0004] and [0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the glyph of Zhao with the character font-based determination and analysis of Wang to have glyph. The combination would allow for, according to the motivation of Zhao, modifying the font based construction based on user handwritten input as a glyph based construction based on similar received user input so that unique glyphs (or fonts) can be created based on user input for, according to the motivation of Zhao and in combination with Wang, allowing the user to represent data (e.g., characters) as user-created glyphs, wherein glyphs are commonly used in messaging or communications to express messages, especially made so expressive when customized according to user created glyphs or fonts ([0001] to [0003]). That is, Zhao discloses receiving user input such as stroke or vector input to generate glyph corresponding to attribute data [0005 to [0008]], harnessing the ability of Wang to create a font (or glyph) file for rendering control over user input based on a desired visual representation. 
 
 	Regarding claim 10, Wang in view of Zhao teaches the limitations of claim 9, as above.
Furthermore, Zhao teaches The system of claim 9, wherein the stroke collector engine is further configured to receive the stroke input from a typographical layer of the user interface, wherein the typographical layer is rendered over a text layer that presents the glyph set (a user input layer such as for drawing strokes [0025] and further presentation on the input layer as a glyph(s) rendering [0035]; see also glyph authoring panel and rendered glyphs based on the user input strokes (fig. 3), the glyphs rendered on/over the authoring/input panel (310)[0037]). 

Regarding claim 12, Wang in view of Zhao teaches the limitations of claim 9, as above.
Furthermore, Wang teaches The system of claim 9, further comprising a text engine configured to generate a data structure that includes the stroke properties, wherein the glyph engine is further configured to parse the data structure to construct the new glyph set (parsed data for constructing the glyph set includes, e.g., positions of strokes in the input and respective characteristics such as stroke lengths, angles of strokes, spacing, etc. [0009]).  

Furthermore, Zhao discloses stroke/line color, stroke/line width [0027].

Regarding claim 13, Wang in view of Zhao teaches the limitations of claim 9, as above.
Furthermore, Wang teaches The system of claim 9, wherein the glyph engine is further configured to apply the stroke properties to the one or more skeletal structures by: 
for each stroke of the strokes:  identifying a stroke flow for the stroke; and comparing the stroke flow with a subsection of a skeletal structure (even further, a skeletal structure of a preexisting character font can be compared against the flow of the user input, such as to adjust the skeletal structure corresponding with the user modification [0011]). 

Furthermore, Zhao discloses comparisons of user stroke data on the user input layer 310 compared with glyph data rendered on the 310 layer such as 330 on 310 (fig. 3). 

Regarding claim 17, Wang teaches A computer program product tangibly embodied in a non-transitory machine-readable storage medium including instructions configured to cause one or more data processors to perform actions (computer [0032]) including: 
receiving, via a stroke input on a typographic layer presented on a user interface, strokes that trace a visual appearance of a glyph set comprising one or more glyphs (user handwriting input, the input intended for use as an appearance of a font character set comprising one or more characters [0009]; Examiner’s note: Zhao makes clear the use of Wang’s character fonts as glyphs, similarly applied by Wang as character fonts); 
a step for constructing a new glyph set comprising one or more new glyphs by identifying stroke properties from the strokes, wherein a subsection of a new glyph of the new glyph set is generated from the stroke properties (subsections including various character font properties of a respective character font, such as determining character fonts including, e.g., spacing and angle properties [0034]; in other words, a first subsection for a character font includes angle and another subsection includes spacing data); and 
generating one or more type characters that match a visual appearance of the new glyph set (generate an adapted characters matching the personalized characters of the font file ([0034] to [0038])).  

	However, Wang fails to specifically teach glyph.
Yet, in a related art, Zhao discloses modifying the font based construction based on user handwritten input as a glyph based construction based on similar received user input so that unique glyphs (or fonts) can be created based on user input for, according to the motivation of Zhao and in combination with Wang, allowing the user to represent data (e.g., characters) as user-created glyphs, wherein glyphs are commonly used in messaging or communications to express messages, especially made so expressive when customized according to user created glyphs or fonts ([0001] to [0003]). That is, Zhao discloses receiving user input such as stroke or vector input to generate glyph corresponding to attribute data [0005 to [0008]], harnessing the ability of Wang to create a font (or glyph) file for rendering control over user input based on a desired visual representation. 
Furthermore, Zhao discloses user input drawing properties, such as stroke/line color, stroke/line width [0027]. 

Regarding claim 19, Wang in view of Zhao teaches the limitations of claim 17, as above
Furthermore, Wang teaches The computer program product of claim 17, further comprising instructions configured to cause one or more data processors to perform actions including: 
storing the new glyph set is as a font file (font file for the new characters [0009]), and transmitting, to another device, the font file to allow the other device to generate the one or more type characters (downloading the font file [0039]).  

Regarding claim 20, Wang in view of Zhao teaches the limitations of claim 17, as above.
Furthermore, Wang teaches The computer program product of claim 17, wherein: 
the stroke input is generated using a first input-operation type; and the one or more type characters are configured to be generated by a second input-operation type, wherein the first input-operation type is different from the second input-operation type (the input of the first user handwriting and then the second input of characters using the new character font file ([0038] and [0039])).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhao and further in view of Dhanuka in view of Joshi.
Regarding claim 14, Wang in view of Zhao teaches the limitations of claims 9 and 13, as above.
However, Wang in view of Zhao fails to specifically teach The system of claim 13, further wherein the stroke flow is identified using a smallest cost path for connecting stroke points of the subsection of the skeletal structure.  
Yet, in a related art, Dhanuka discloses matching hash keys by minimizing the distance between glyph and inputted, measured character or vector outline [0015]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the cost path analysis of Dhanuka with the skeletal structure for glyph determination of Wang in view of Zhao in view of Kasatani to have wherein the stroke flow is identified using a smallest cost path for connecting stroke points of the subsection of the skeletal structure. The combination would allow for, according to the motivation of Dhankuka, more accurately and efficiently determining a closest determined relationship connecting the points of the skeletal structures with the user input, thus better identifying glyph representations for a user input such as based on hashing [0015], thus improving Wang in view of Zhao in view of Kasatani by better identifying representations of glyphs that are representative of user input (i.e., better glyph identification) [0001]. 

	However, Joshi makes abundantly clear the smallest cost path for connecting the stroke points of the skeletal structures, whereas Dhanuka discloses a minimizing distance. That is, Joshi more specifically discloses minimum curve separation such as with respect to a difference between coordinates of various points along the glyph outline (fig. 1, cols. 4 and 5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the cost path minimization of Joshi with the glyph determination of Wang in view of Zhao in view of Dhanuka to have smallest cost path. The combination would allow for, according to the motivation of Joshi, identifying the glyphs by identifying a minimum curve separation in an outline of the glyph (cols. 4 and 5), thus better providing for adjustments to glyphs by optimizing the differences between glyphs and the user requested content, facilitating adjusted glyph renderings that are customized and still maintain closeness to a representation of the original object (cols. 1 and 2). 


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhao and further In view of Kumawat.
Regarding claim 15, Wang in view of Zhao teaches the limitations of claim 9, as above.
However, Wang in view of Zhao fails to specifically teach The system of claim 9, wherein the stroke collector engine further configured to: 
receive a second stroke input comprising additional strokes;  modify the new glyph by applying the additional strokes to modify a region of a new glyph of the new glyph set.  
Yet, in a related art, Kumawat discloses glyph modification based on glyph outline and property of glyph to modify, further based on glyph segments for editing ([0003] and [0004]) including strokes such as adjustments to delta values for individual strokes [0083]; e.g., slant angle adjustment [0033]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the stroke-based glyph editing of Kumawat with the glyph editing of Wang in view of Zhao to have receive a second stroke input comprising additional strokes;  modify the new glyph by applying the additional strokes to modify a region of a new glyph of the new glyph set. The combination would allow for, according to the motivation of Kumawat, users to modify the glyphs by applying user edites such as based on glyph outlines which can allow for dynamic control of glyph modification on an individual basis to generate modified glyphs, such as by allowing the user to adjust using stroke input to adjust a stroke angle or modify a thickness of glyph portion (e.g., stems) to change the visual appearance of the text, improving the control as provided by Wang in view of Zhao in view of Kasatani based on the selected edit control corresponding with stroke-based edits (Kumawat, [0001] to [0003]). 

Regarding claim 16, Wang in view of Zhao in view of Kumawat teaches the limitations of claims 9 and 15, as above.
Furthermore, Kumawat teaches The system of claim 15, wherein the region of the new glyph is identified by determining a glyph anatomy of the new glyph (e.g., an angle or a stem for visual appearance modification of the respective glyph [0033]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.

Other art includes:
Dhanuka et al. (US 20200097525)
Zhang  (US 20210271939)
	/JASON T EDWARDS/              Examiner, Art Unit 2144